 

Exhibit 10.3

 

NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL,
IN A FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.

 

RESEARCH SOLUTIONS, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Warrant No.___________ Original Issue Date:  June __, 2016 Initial Holder:
[                     ] No. of Shares Subject to Warrant: [            ]  
Initial Exercise Price Per Share: $1.25 (subject to the adjustment pursuant to
Section 9)   Expiration Time:  5:00 p.m., New York time, on ___, 2021

 

Research Solutions, Inc., a Nevada corporation (the “Company”), hereby certifies
that, for value received, the Initial Holder shown above, or its permitted
registered assigns (the “Holder”), is entitled to purchase from the Company up
to the number of shares of its common stock, par value $0.001 per share (the
“Common Stock”), shown above (each such share, a “Warrant Share” and all such
shares, the “Warrant Shares”) at the exercise price shown above (as may be
adjusted from time to time as provided herein, the “Exercise Price”), at any
time and from time to time on or after the original issue date indicated above
(the “Original Issue Date”) and through and including the expiration time shown
above (the “Expiration Time”), and subject to the following terms and
conditions:

 

This Warrant is being issued pursuant to a Securities Purchase Agreement, dated
June 23, 2016 (the “SPA”), by and among the Company, the Initial Holder and the
other parties thereto.

 

1.             Definitions. In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the SPA.

 

2.             List of Warrant Holders.  The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder (which shall include the
Initial Holder or, as the case may be, any registered assignee to which this
Warrant is permissibly assigned hereunder from time to time).  The Company may
deem and treat the registered Holder of this Warrant as the absolute owner
hereof for the purpose of any exercise hereof or any distribution to the Holder,
and for all other purposes, absent actual notice to the contrary.

 

 1 

 

 

3.             List of Transfers; Restrictions on Transfer. The Company shall
register any transfer of all or any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, with the Form of Assignment attached
hereto duly completed and signed, to the Company at its address specified
herein. Upon any such registration or transfer, a new Warrant to purchase Common
Stock, in substantially the form of this Warrant (any such new Warrant, a “New
Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations in respect of
the New Warrant that the Holder has in respect of this Warrant.

 

4.             Exercise and Duration of Warrant.

 

(a)          All or any part of this Warrant shall be exercisable by the
registered Holder in any manner permitted by this Section 4 at any time and from
time to time on or after the Original Issue Date and through and including the
Expiration Time. At the Expiration Time, the portion of this Warrant not
exercised prior thereto shall be and become void and of no value and this
Warrant shall be terminated and shall no longer be outstanding.

 

(b)           The Holder may exercise this Warrant by delivering to the Company:
(i) an exercise notice, in the form attached hereto (the “Exercise Notice”),
completed and duly signed, and (ii) if such Holder is not utilizing the cashless
exercise provisions set forth in this Warrant, payment by wire transfer of
immediately available funds to an account designated by the Company of the
Exercise Price for the number of Warrant Shares as to which this Warrant is
being exercised. The Holder shall be required to deliver the original Warrant in
order to effect an exercise hereunder. The date such items are delivered to the
Company (as determined in accordance with the notice provisions hereof) is an
“Exercise Date.” Execution and delivery of the Exercise Notice shall have the
same effect as cancellation of the original Warrant and issuance of a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares.

 

(c)           Notwithstanding anything contained herein to the contrary, if at
the time of exercise hereof there is no effective registration statement
registering, or the prospectus contained therein is not available for the
issuance of the Warrant Shares to the Holder, the Holder may, in its sole
discretion, exercise this Warrant for all or any portion of the Warrant Shares
for which no effective registration statement is available and, in lieu of
making the cash payment otherwise contemplated to be made to the Company upon
such exercise in payment of the Exercise Price, elect instead to receive upon
such exercise the “Net Number” of shares of Common Stock determined according to
the following formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

A=the total number of shares with respect to which this Warrant is then being
exercised.

 

 2 

 

 

B=the average of the closing prices of the shares of Common Stock on the three
(3) Trading Days immediately preceding the Exercise Date.

 

C=the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, assuming the Holder is not an affiliate of the Company, it
is intended that the Warrant Shares issued in a Cashless Exercise shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the closing date of the
Offering pursuant to which the Company was obligated to issue this Warrant.

 

(d)           The Company will not close its stockholder books or records in any
manner which prevents the timely exercise of this Warrant pursuant to the terms
hereof.

 

5.            Delivery of Warrant Shares.

 

(a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than three (3) Trading Days after the Exercise Date) issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares issuable upon such exercise containing the legend referred to
in Section 4.1(b) of the SPA or a substantially similar legend. Certificates
representing Warrant Shares shall be eligible for removal of the restrictive
legend (and the Company shall comply with Section 4.1(c) of the SPA as to the
removal of the restrictive legend on certificates representing the Warrant
Shares): (i) following any sale of such Warrant Shares pursuant to the plan of
distribution in an effective registration statement (in compliance with any
prospectus delivery requirements) or (ii) following a sale or transfer of such
Warrant Shares pursuant to Rule 144 (assuming the transferee is not an Affiliate
of the Company), or (iii) while such Warrant Shares are eligible for sale by the
Holder or its transferred without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Securities and without volume or manner-of-sale restrictions. “Trading Day”
shall mean a date on which the Company’s Common Stock trades on its principal
trading market. The Holder, or any Person permissibly so designated by the
Holder to receive Warrant Shares, shall be deemed to have become the holder of
record of such Warrant Shares as of the Exercise Date.  The Company shall, upon
the written request of the Holder, use commercially reasonable efforts to
deliver, or cause to be delivered, Warrant Shares hereunder electronically
through the Depository Trust and Clearing Corporation or another established
clearing corporation performing similar functions, if available; provided, that,
the Company may, but will not be required to, change its transfer agent if its
current transfer agent cannot deliver Warrant Shares electronically through the
Depository Trust and Clearing Corporation.  If as of the time of exercise the
Warrant Shares constitute restricted or control securities, the Holder, by
exercising, agrees not to resell them except in compliance with all applicable
securities laws.

 

 3 

 

 

(b)           To the extent permitted by law, the Company’s obligations to issue
and deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

(c)           If the Company fails to cause its transfer agent to transmit to
the Holder a certificate or the certificates (either physical or electronic)
representing the Warrant Shares pursuant to the terms hereof by applicable
delivery date, then, the Holder will have the right to rescind such exercise.

 

6.             Charges, Taxes and Expenses. Issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax that may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or the Warrants in a name
other than that of the Holder. The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.

 

7.             Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested. Applicants for a New Warrant
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe. If a New Warrant is requested as a result of a
mutilation of this Warrant, then the Holder shall deliver such mutilated Warrant
to the Company as a condition precedent to the Company’s obligation to issue the
New Warrant.

 

8.             Reservation of Warrant Shares. The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares that are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

 4 

 

 

9.             Certain Adjustments to Exercise Price. The Exercise Price and
number of Warrant Shares issuable upon exercise of this Warrant are subject to
adjustment from time to time as set forth in this Section 9.

 

(a)    Adjustments for Stock Splits and Combinations and Stock Dividends. If the
Company shall at any time or from time to time after the date hereof, effect a
stock split or combination of the outstanding Common Stock or pay a stock
dividend in shares of Common Stock, then the Exercise Price shall be
proportionately adjusted. Any adjustments under this Section 9(a) shall be
effective at the close of business on the date the stock split or combination
becomes effective or the date of payment of the stock dividend, as applicable.

 

(b)    Merger Sale, Reclassification, etc. In case of any: (i) consolidation or
merger (including a merger in which the Company is the surviving entity), (ii)
sale or other disposition of all or substantially all of the Company’s assets or
distribution of property to shareholders (other than distributions payable out
of earnings or retained earnings), or reclassification, change or conversion of
the outstanding securities of the Company or of any reorganization of the
Company (or any other corporation the stock or securities of which are at the
time receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
Holder of this Warrant, upon the exercise hereof at any time thereafter shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consolidation, merger, sale or
other disposition, reclassification, change, conversion or reorganization, the
stock or other securities or property to which such Holder would have been
entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto.

 

10.           No Fractional Shares. No fractional Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares that would otherwise be issuable, the Company shall pay cash equal to the
product of such fraction multiplied by the closing price of one Warrant Share as
reported by the applicable Trading Market on the Exercise Date.

 

11.           Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be
delivered in accordance with the procedures set forth in Section 6.3 of the SPA.

 

12.           Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

 5 

 

 

13.          No Net Cash Settlement. Notwithstanding anything herein to the
contrary, in no event will the Holder hereof be entitled to receive a net-cash
settlement as liquidated damages in lieu of physical settlement in shares of
Common Stock, regardless of whether the Common Stock underlying this Warrant is
registered pursuant to an effective registration statement; provided, however,
that the foregoing will not preclude the Holder from seeking other remedies at
law or equity for breaches by the Company of its registration obligations to the
Holder.

 

14.           Miscellaneous.

 

(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder, or their successors and
assigns.

 

(b)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Warrant (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, New York for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Warrant, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. EACH PARTY
HERETO (INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS AND EMPLOYEES)
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

 6 

 

 

(e)           Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares.

 

(f)           No provision hereof, in the absence of any affirmative action by
Holder to exercise this Warrant to purchase Warrant Shares, and no enumeration
herein of the rights or privileges of Holder, shall give rise to any liability
of Holder for the purchase price of any Common Stock or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.

 

 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  RESEARCH SOLUTIONS, INC.         By:       Name: Peter Derycz     Title: Chief
Executive Officer

 

 

 

 

RESEARCH SOLUTIONS, INC.

 

EXERCISE NOTICE

 

Ladies and Gentlemen:

 

(1)           The undersigned hereby elects to exercise the above-referenced
Warrant with respect to ______________ shares of Common Stock.  Capitalized
terms used herein and not otherwise defined herein have the respective meanings
set forth in the Warrant.

 

(2)           The Holder intends that payment of the Exercise Price shall be
made as (check one):

 

¨            Cash Exercise under Section 4(b)

¨            Cashless Exercise under Section 4(c) (assuming conditions precedent
are met)

 

(3)           If the Holder has elected a Cash Exercise, the holder shall pay
the sum of $ ______________ to the Company in accordance with the terms of the
Warrant.

 

(4)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder ________________ Warrant Shares determined in accordance with the terms
of the Warrant.



          Dated:     HOLDER:                 Print name           By:          
    Title:   

 

 

 

 

RESEARCH SOLUTIONS, INC.

 

FORM OF ASSIGNMENT

To be completed and signed only upon transfer of Warrant

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________ the right represented by the within Warrant to purchase
_________________ shares of Common Stock to which the within Warrant relates and
appoints __________________ attorney to transfer said right on the books of the
Company with full power of substitution in the premises.



          Dated:     TRANSFEROR:                 Print name           By:      
        Title:                       TRANSFEREE:                 Print name    
      By:               Title:    WITNESS:           Address of Transferee:    
    Print name                  

 

 

 